Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Examiner acknowledges the response filed 10/5/2021.  Claims 12-14 were canceled.  Claims 21 and 22 are newly added.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 9 and 16-20 directed to a species non-elected without traverse.  Accordingly, claims 9 and 16-20 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Michael Balaguy on 11/30/2021.
The application has been amended as follows: 

Claim 1, lines 12-13: “the substantially horizontal surface” has been changed to --the ground surface--.
Claim 8, lines 1-2: “wherein the substantially horizontal surface is a ground surface, and” has been deleted.
Claim 10: --a square and non-rotatable interface affixing the at least one base surface to the left side of the frame and the right side of the frame respectively, and;-- has been added between the paragraphs at lines 14 and 15. 
Allowable Subject Matter
Claims 1-8, 10, 11, 15, 21, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate all the limitations of independent claims 1 and 10.
The prior art does not provide any teaching, suggestion or motivation (TSM) to modify the prior art as such other than Applicant's own disclosure.  
Examiner notes that the closest prior art references, specifically the relied upon art, disclose fail to disclose a square and non-rotatable interface affixing the surface attachment means (base-section) to the left side and the right side of the frame respectively. 
There is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was made to modify the prior art to obtain the applicant’s invention.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060. The examiner can normally be reached Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN P MASINICK/Primary Examiner, Art Unit 3678